Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/7/21 has been entered.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.



Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (METZLER et al, (US 2018/0181789 A1)) does not teach nor suggest in detail the limitations: 

As to claim 1 and 20, the prior arts alone or in combination fail to disclose the claimed limitations such as, “at a training stage, train a machine learning model on a training set comprising: (i) said spectral data, and (ii) labels indicating, with respect to 
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “(i) said spectral data, and (ii) labels indicating, with respect to each of said fruits, a drop status within a specified time period subsequent to said acquiring;  and at an inference stage, apply said machine learning model to target spectral data acquired from a target fruit, to predict said drop status of said target fruit within a specified time range subsequent to said acquiring” along with all other limitations of the claim. 

METZLER et al, (US 2018/0181789 A1) only teaches: FIG. 2 illustrates a particular idea of the invention, here in the field of surveying with multiple laser scanners 8,8′, to improve on the provision of training data, wherein the acquisition of suitable training data and classification feedback for a training procedure—particularly for a training procedure being based on machine learning—is acquired in parallel with each acquisition and classification of actual measurement data…¶0084; FIG. 3a shows an embodiment wherein measurement data are acquired with a data acquisition unit 15 of a first measurement device 80A. Based on the measurement data and a classification model made available to a classification unit 16, a first classification is performed, i.e. an object—defined by a multitude of measurement points or a single measurement point of the measurement data—is automatically assigned to a class of interest given by the classification model…¶0095.


Claims 2-10 and 12-19 are allowable due to their dependencies. 
The closest references, METZLER et al, (US 2018/0181789 A1) and Pluvinage (US 2016/0334276 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886